Citation Nr: 1543017	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-04 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for polyploidy dermal nevi head lesions (benign neoplasms of skin), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.   
This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in February 2014.  A transcript of the hearing is associated with the claims file.  

In October 2014, the Board remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran served as a U.S. Army infantryman with combat service in the Republic of Vietnam from December 1968 to February 1970.  The Veteran was awarded the Bronze Star Medal for meritorious service.  He contends that he experiences skin lesions that first manifested six to eight months after service in Vietnam and are caused by exposure to certain designated herbicide agents.  

In his May 2010 claim, the Veteran referred to his skin disorder as "head lesions."  
During the development of his claim, the Veteran submitted records of private primary care and VA outpatient treatment in which lesions of the scalp and behind the ear were diagnosed variously as polypoid nevi in the head area and seborrheic keratoses on the trunk and abdomen.  He testified regarding the history of onset and treatment for these lesions during the February 2014 Board hearing.  In response to the Board's October 2014 remand, the RO obtained a VA examination and opinion addressing the etiology of these lesions in May and June 2015.  The examining physician noted that intradermal nevi and seborrheic keratoses are common lesions and not associated with exposure to herbicide.  

However, in June 2015, the Veteran authorized and the RO obtained a more complete file of his private primary care treatment that included a March 2012 record of the successful excision of a lesion behind the right ear, diagnosed as verrucous squamous cell carcinoma.  

The scope of a claim for service connection includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Even though the single incidence of squamous cell carcinoma was completely excised, a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).

As discussed above, the Veteran served in Vietnam and is presumed to have been exposed to designated herbicide agents including Agent Orange.  None of the skin disorders now at issue are included in the list of disorders presumed to have been caused by herbicide exposure.  Nonetheless, service connection may still be warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In a March 2014 letter, the Veterans private primary care physician. Dr. A., indicated that it was "certainly possible" that the Veteran's lesions, including squamous cell carcinoma, "could be" influenced by herbicide exposure.  Unfortunately, this opinion is too equivocal or lacking in specificity to support a decision on the merits.  

In an August 2015 brief to the Board, the Veteran's representative submitted an internet link to an abstract of a medical treatise in which the authors suggest a relationship between exposure to herbicide and nonmelanotic invasive skin cancer.  
Although in general, information contained within medical articles and treatise evidence is too abstract to prove the nexus element of a service-connection claim, treatises "can provide important support when combined with an opinion of a medical professional."  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

Therefore, the Board finds that a complete copy of the full text of the treatise cited by the Veteran and an additional medical opinion addressing the possible relationship between the squamous cell carcinoma and exposure to designed herbicide agents are necessary to decide the claim.  38 C.F.R. § 3.159 (c). 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran and his representative a complete text of the medical treatise identified in the August 2015 Informal Hearing Presentation.  Associate any treatises received with the electronic claims file. 

2.  Provide access to the electronic claims file to the VA physician who examined the Veteran in May 2015, of available, or to another qualified physician.  Request that the physician review the file including the May 2015 examination and June 2015 opinion, the private records of diagnosis and excision of a verrucous squamous cell carcinoma lesion in March 2012, and the full text of the medical treatise identified by the Veteran's representative in the August 2015 Informal Hearing Presentation.  

Request that the physician provide an opinion whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's squamous cell carcinoma was caused or aggravated by any aspect of service including duty in the tropical environment of Vietnam or exposure to the designated herbicide agents.  

In rendering the requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically consider the March 2014 letters from the private primary care physician, Dr. A., indicating that it may be at least as likely as not that the squamous cell carcinoma lesion was possibly linked to herbicide exposure, and the medical treatise cited by the Veteran's representative in August 2015.  

A complete rationale for the conclusions and reasons for agreement or disagreement with the theories and conclusions expressed in the private physician's letter and medical treatise must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




